DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim 1: 
“control logic configured to control the first operation”
Claim 2: 
“command receiver configured to receive the first and second commands” 
“operation status determiner configured to generate status information”
“status register configured to generate a ready-busy signal”
“control signal generator configured to generate a control signal”
Claim 4: 
“first operation controller configured to generate a control signal for performing the first operation”
“operation suspend controller configured to generate a control signal for suspending the performance of the first operation”
“second operation controller configured to generate a control signal for performing the second operation”
“an operation resume controller configured to generate a control signal for resuming the performance of the first operation”
Claim 13:
“a command generator configured to generate an operation command corresponding to the operation request”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

The structure corresponding to the “control logic configured to control the first operation” of Claim 1 is Controller 1200 of Fig. 15, and the corresponding algorithm is seen in Fig. 11.

The structures corresponding to the above claim limitations of claim 2 is Controller 1200. The algorithm being performed by these functions can be seen in Fig. 9. However, as a register is a data storage structure, it is unclear as to how the claimed “status register” is capable of generating signals. 

The structures corresponding to the above claim limitations of claim 4 is Controller 1200. The algorithm being performed by these functions can be seen in Fig. 9. 




Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 2 recites in part, the limitation “a status register configured to generate a ready-busy signal, based on the status information”. It is unclear from the supplied disclosure how a register, which is a well-known device in the art for storing data, is capable of generating a signal. While there is a plethora of prior art regarding the standard use of a register for data storage, there is a lack of known methods for using the device for generating signals. As this is a non-standard use of the device, one of ordinary skill in the art would not readily have the necessary knowledge to utilize the device in this manner with any sort of predictability. The supplied disclosure does not provide any 

As claims 3-8 are directly or indirectly dependent upon rejected claim 2 above, claims 3-8 are also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zang et al (US 2016/0313946 A1) hereinafter referred to Zang.

	Regarding claim 1, Zang teaches A semiconductor memory device comprising:
 	a memory cell array including a plurality of memory cells (Zang [0051] "In some embodiments, the memory blocks 211 may include a NAND-type flash memory cell"); 
a peripheral circuit configured to perform a first operation, corresponding to a first command, on the memory cell array (Zang [0042] "The voltage generation circuit 230, the row decoder 240, the page buffer 250, the column decoder 260 and the input/output circuit 270 form a peripheral circuit for the memory cell array 210. The peripheral circuit may perform a program, read, or erase operation of the memory cell array 210. The control circuit 220 may control the peripheral circuit"); 
and control logic configured to control the first operation performed by the peripheral circuit (Zang [0023] "The memory controller 100 may control overall operations of the semiconductor memory device 200"), wherein the control logic is configured to control the peripheral circuit to suspend the performance of the first operation and perform a
second operation, corresponding to a second command, in response to the second command being received while the first operation is being performed (Zang [0053] "A program suspend-resume feature may be used to improve those problems. Program suspend-resume suspends the on-going program in order to serve pending requests to the same die and then resumes the suspended program afterwards. The program suspend-resume feature enables early issue of read requests and thereby significantly reduces the read latency"; The first operation (program) is suspending when a second operation (read) is received from the host).

Regarding claim 2, Zang teaches The semiconductor memory device of claim 1, wherein the control logic includes:
a command receiver configured to receive the first and second commands (Zang Fig. 2 Host I/F 140); 
an operation status determiner configured to generate status information representing an operation status of the semiconductor memory device (Zang [0057] "In the controller, a Die Suspend Server may be used for each NAND die to record and control the die's suspend-resume states"; by controlling the state of the die, the Die Suspend Server (operation status determiner) generates the status information that represents the current state of the die); 
a status register configured to generate a ready-busy signal, based on the status information (Zang [0057] "In the controller, a Die Suspend Server may be used for each NAND die to record and control the die's suspend-resume states"; by controlling the state of the die, the Die Suspend Server (status register) generates a signal that represents the current state of the die); 
and a control signal generator configured to generate a control signal for controlling the peripheral circuit, based on the status information and the first and second commands (Zang [0023] "The memory controller 100 may control overall operations of the semiconductor memory device 200"; [0053] "A program suspend-resume feature may be used to improve those problems. Program suspend-resume suspends the on-going program in order to serve pending requests to the same die and then resumes the suspended program afterwards. The program suspend-resume feature enables early issue of read requests and thereby significantly reduces the read latency").

Regarding claim 3, Zang teaches The semiconductor memory device of claim 2, wherein the control logic is configured to control the peripheral circuit to resume the performance of the first operation, when the second operation is completed (Zang [0053] "A program suspend-resume feature may be used to improve those problems. Program suspend-resume suspends the on-going program in order to serve pending requests to the same die and then resumes the suspended program afterwards. The program suspend-resume feature enables early issue of read requests and thereby significantly reduces the read latency"; The first operation (program) is suspending when a second operation (read) is received from the host. The first operation (program) is then resumed once the second operation (read) is completed).

Regarding claim 4, Zang teaches The semiconductor memory device of claim 3, wherein the control signal generator includes:
a first operation controller configured to generate a control signal for performing the first operation (Zang [0023] "The memory controller 100 may control overall operations of the semiconductor memory device 200"; [0053] "A program suspend-resume feature may be used to improve those problems. Program suspend-resume suspends the on-going program in order to serve pending requests to the same die and then resumes the suspended program afterwards. The program suspend-resume feature enables early issue of read requests and thereby significantly reduces the read latency"; The controller of Zang generates a control signal to perform program operations); 
an operation suspend controller configured to generate a control signal for suspending the performance of the first operation (Zang [0023] "The memory controller 100 may control overall operations of the semiconductor memory device 200"; [0053] "A program suspend-resume feature may be used to improve those problems. Program suspend-resume suspends the on-going program in order to serve pending requests to the same die and then resumes the suspended program afterwards. The program suspend-resume feature enables early issue of read requests and thereby significantly reduces the read latency"; The controller of Zang generates a control signal to perform suspend operations); 
a second operation controller configured to generate a control signal for performing the second operation (Zang [0023] "The memory controller 100 may control overall operations of the semiconductor memory device 200"; [0053] "A program suspend-resume feature may be used to improve those problems. Program suspend-resume suspends the on-going program in order to serve pending requests to the same die and then resumes the suspended program afterwards. The program suspend-resume feature enables early issue of read requests and thereby significantly reduces the read latency"; The controller of Zang generates a control signal to perform read operations); 
and an operation resume controller configured to generate a control signal for resuming the performance of the first operation (Zang [0023] "The memory controller 100 may control overall operations of the semiconductor memory device 200"; [0053] "A program suspend-resume feature may be used to improve those problems. Program suspend-resume suspends the on-going program in order to serve pending requests to the same die and then resumes the suspended program afterwards. The program suspend-resume feature enables early issue of read requests and thereby significantly reduces the read latency"; The controller of Zang generates a control signal to perform resume operations).

Regarding claim 5, Zang teaches The semiconductor memory device of claim 4, wherein, when the status information represents a busy status, and the second command is a read command, the operation suspend controller is configured to generate a first control signal for controlling the peripheral circuit to suspend the performance of the first operation, and the second operation controller is configured to generate a second control signal for controlling the peripheral circuit to perform the read operation (Zang [0023] "The memory controller 100 may control overall operations of the semiconductor memory device 200"; [0053] "A program suspend-resume feature may be used to improve those problems. Program suspend-resume suspends the on-going program in order to serve pending requests to the same die and then resumes the suspended program afterwards. The program suspend-resume feature enables early issue of read requests and thereby significantly reduces the read latency"; As the program operation is currently occurring, the status of the die is busy. The controller first generates a control signal to suspend the program operation (first operation). The controller then generates a second control signal to perform the read operation (second operation)).

Regarding claim 6, Zang teaches The semiconductor memory device of claim 5, wherein, when the status information represents that the second operation has completed, the operation resume controller is configured to generate a third control signal for controlling the peripheral circuit to resume the performance of the first operation (Zang [0023] "The memory controller 100 may control overall operations of the semiconductor memory device 200"; [0053] "A program suspend-resume feature may be used to improve those problems. Program suspend-resume suspends the on-going program in order to serve pending requests to the same die and then resumes the suspended program afterwards. The program suspend-resume feature enables early issue of read requests and thereby significantly reduces the read latency"; As the program operation is currently occurring, the status of the die is busy. The controller first generates a control signal to suspend the program operation (first operation). The controller then generates a second control signal to perform the read operation (second operation). Once the read operation completes, the controller generates a third control signal to resume the program operation (first operation)).

Regarding claim 7, Zang teaches The semiconductor memory device of claim 6, wherein the ready-busy signal represents a busy status, while the performance of the first operation is suspended, the second operation is performed, and the first operation is resumed (Zang [0023] "The memory controller 100 may control overall operations of the semiconductor memory device 200"; [0053] "A program suspend-resume feature may be used to improve those problems. Program suspend-resume suspends the on-going program in order to serve pending requests to the same die and then resumes the suspended program afterwards. The program suspend-resume feature enables early issue of read requests and thereby significantly reduces the read latency"; As the program operation is currently occurring, the status of the die is busy. The controller first generates a control signal to suspend the program operation (first operation). The controller then generates a second control signal to perform the read operation (second operation)).

Regarding claim 8, Zang teaches The semiconductor memory device of claim 7, wherein the first operation is any one of a program operation and an erase operation (Zang [0023] "The memory controller 100 may control overall operations of the semiconductor memory device 200"; [0053] "A program suspend-resume feature may be used to improve those problems. Program suspend-resume suspends the on-going program in order to serve pending requests to the same die and then resumes the suspended program afterwards. The program suspend-resume feature enables early issue of read requests and thereby significantly reduces the read latency").

Regarding claim 9, Zang teaches The semiconductor memory device of claim 1, wherein, in response to a third command received in a ready status after the first operation is completed, the control logic is configured to control the peripheral circuit to perform a third operation corresponding to the third command (Zang [0023] "The memory controller 100 may control overall operations of the semiconductor memory device 200"; the controller controls the memory device to service any requests when idle).

Regarding claim 10, Zang teaches The semiconductor memory device of claim 1, wherein, in response to an operation suspend command received while the first operation is being performed, the control logic is configured to control the peripheral circuit to suspend the performance of the first operation (Zang [0023] "The memory controller 100 may control overall operations of the semiconductor memory device 200"; [0053] "A program suspend-resume feature may be used to improve those problems. Program suspend-resume suspends the on-going program in order to serve pending requests to the same die and then resumes the suspended program afterwards. The program suspend-resume feature enables early issue of read requests and thereby significantly reduces the read latency").

Regarding claim 11, Zang teaches The semiconductor memory device of claim 10, wherein, in response to a third command received in a state in which the performance of the first operation is suspended, the control logic is configured to control the peripheral circuit to perform a third operation corresponding to the third command (Zang [0023] "The memory controller 100 may control overall operations of the semiconductor memory device 200"; [0053] "A program suspend-resume feature may be used to improve those problems. Program suspend-resume suspends the on-going program in order to serve pending requests to the same die and then resumes the suspended program afterwards. The program suspend-resume feature enables early issue of read requests and thereby significantly reduces the read latency"; [0055] "FIG. 5 shows a program suspend-resume time flow in an example where die programming is suspended multiple times. Data transfer 500 may begin and then die program 502 starts. Die program 502 will stop when a first die suspend command is received. The suspend command causes a program suspended latency 504 period, and then the pending read requests 506 are served"; the device is able to service multiple read requests (the second read request is the third operation)).

Regarding claim 12, Zang teaches The semiconductor memory device of claim 11, wherein, in response to an operation resume command received in a state in which the performance of the third operation is completed, the control logic is configured to control the peripheral circuit to resume the first operation (Zang [0023] "The memory controller 100 may control overall operations of the semiconductor memory device 200"; [0053] "A program suspend-resume feature may be used to improve those problems. Program suspend-resume suspends the on-going program in order to serve pending requests to the same die and then resumes the suspended program afterwards. The program suspend-resume feature enables early issue of read requests and thereby significantly reduces the read latency"; [0055] "FIG. 5 shows a program suspend-resume time flow in an example where die programming is suspended multiple times. Data transfer 500 may begin and then die program 502 starts. Die program 502 will stop when a first die suspend command is received. The suspend command causes a program suspended latency 504 period, and then the pending read requests 506 are served. The unfinished programming then continues 508 until another suspend request is received. The suspend request causes another suspended latency period 510 and then the pending read requests are served 512. A time period for data restoring 514 may be utilized, but a 3.sup.rd suspend request may be received during the data restoring period 514, causing another period of latency 516. The last set of pending requests 518 are served, and then programming resumes until finished 520"; the controller is able to either keep the first operation suspending until multiple read operations are performed (second and third operations), or can suspend the first operation multiple times to service second and third requests. Once all read operations are serviced, the program operation resumes).

Regarding claim 13, Zang teaches A controller for controlling an operation of a semiconductor memory device (Zang [0023] "The memory controller 100 may control overall operations of the semiconductor memory device 200"), the controller comprising:
a host request receiver configured to receive an operation request from a host (Zang Fig. 2 Host I/F 140; [0029] "Referring to FIG. 2, the memory system 10 may include a memory controller 100 and a semiconductor memory device 200. The memory system 10 may operate in response to a request from a host device, and in particular, store data to be accessed by the host device"); 
an operation mode determiner configured to store operation mode information of the semiconductor memory device (Zang [0057] "In the controller, a Die Suspend Server may be used for each NAND die to record and control the die's suspend-resume states"); 
a ready-busy signal receiver configured to receive a ready-busy signal from the semiconductor memory device (Zang [0057] "In the controller, a Die Suspend Server may be used for each NAND die to record and control the die's suspend-resume states"; by being able to record and control the state, the status must also be able to be received from the memory device);
and a command generator configured to generate an operation command corresponding to the operation request, wherein, when the ready-busy signal is in a busy status, the command generator is configured to generate the operation command, based on the operation mode information (Zang [0053] "A program suspend-resume feature may be used to improve those problems. Program suspend-resume suspends the on-going program in order to serve pending requests to the same die and then resumes the suspended program afterwards. The program suspend-resume feature enables early issue of read requests and thereby significantly reduces the read latency"; The first operation (program) is suspended when the device is busy when a second operation (read) is received from the host).

Regarding claim 14, Zang teaches The controller of claim 13, wherein, when the operation mode information represents a first mode, the command generator is configured to generate an operation suspend command in response to the ready-busy signal of a busy status, and transfer the generated operation suspend command to the semiconductor memory device (Zang [0053] "A program suspend-resume feature may be used to improve those problems. Program suspend-resume suspends the on-going program in order to serve pending requests to the same die and then resumes the suspended program afterwards. The program suspend-resume feature enables early issue of read requests and thereby significantly reduces the read latency"; if the device is busy with a program request, the controller generates a command to suspend the program operation).

Regarding claim 15, Zang teaches The controller of claim 14, wherein the command generator is configured to transfer the operation command to the semiconductor memory device in response to the ready-busy signal of a ready status, after the command generator transfers the operation suspend command to the semiconductor memory device (Zang [0053] "A program suspend-resume feature may be used to improve those problems. Program suspend-resume suspends the on-going program in order to serve pending requests to the same die and then resumes the suspended program afterwards. The program suspend-resume feature enables early issue of read requests and thereby significantly reduces the read latency"; Once the program operation is paused, the device is ready to service the read request, which is then passed to the memory).

Regarding claim 16, Zang teaches The controller of claim 15, wherein the command generator is configured to transfer an operation resume command to the semiconductor memory device in response to the ready-busy signal of a ready status, after the command generator transfers to the operation command to the semiconductor memory device (Zang [0053] "A program suspend-resume feature may be used to improve those problems. Program suspend-resume suspends the on-going program in order to serve pending requests to the same die and then resumes the suspended program afterwards. The program suspend-resume feature enables early issue of read requests and thereby significantly reduces the read latency"; once the read operation completes, the controller sends a resume command).

Regarding claim 17, Zang teaches The controller of claim 13, wherein, when the operation mode represents a second mode, the command generator is configured to generate the operation command and transfer the generated operation command to the semiconductor memory device, in response to the read-busy signal of a busy status (Zang [0055] "FIG. 5 shows a program suspend-resume time flow in an example where die programming is suspended multiple times. Data transfer 500 may begin and then die program 502 starts. Die program 502 will stop when a first die suspend command is received. The suspend command causes a program suspended latency 504 period, and then the pending read requests 506 are served. The unfinished programming then continues 508 until another suspend request is received. The suspend request causes another suspended latency period 510 and then the pending read requests are served 512. A time period for data restoring 514 may be utilized, but a 3.sup.rd suspend request may be received during the data restoring period 514, causing another period of latency 516. The last set of pending requests 518 are served, and then programming resumes until finished 520"; the controller is able to either keep the first operation (second mode/busy state) suspending until multiple read operations are performed (second and third operations), or can suspend the first operation multiple times to service second and third requests. Once all read operations are serviced, the program operation resumes).


Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Madraswala et al (US 2017/0285969 A1) teaches a NAND semiconductor storage system that is able to pause and resume write commands based on the current status of the device in order to prioritize processing of other commands.
Donati et al (US 2020/0273523 A1) teaches a NAND semiconductor storage system that is able to pause and resume write commands based on the current status of the device in order to prioritize processing of other commands.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN B FULFORD whose telephone number is (571)272-7229.  The examiner can normally be reached on M-Th 9am-3pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D.B.F./Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132